Citation Nr: 1613492	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder (MDD). 

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine. 

3.  Entitlement to an initial disability rating in excess of 10 percent for left iliofemoral bursitis. 

4.  Entitlement to an initial compensable disability rating for migraine headaches. 

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for asthma (originally claimed as reactive airway disease). 

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for rhinitis. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2006 to October 2008. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs Regional Office (RO) in Seattle, Washington.  By that rating action, the RO granted service connection for MDD and left iliofemoral bursitis; each disability was assigned an initial 10 percent disability rating, effective October 29, 2008--the date VA received the Veteran's original claim for compensation for these disabilities.  By that rating action, the RO also granted service connection for degenerative disc disease of the lumbar spine and migraine headaches; each disability was assigned an initial noncompensable disability rating, effective October 29, 2008.  The Veteran appealed the initial 10 and noncompensable disability ratings assigned to the above-cited service-connected disabilities to the Board.  Jurisdiction of the appeal currently resides with the Nashville, Tennessee, RO. 

By a March 2012 rating action, the RO declined to reopen previously denied claims for service connection for asthma (originally claimed as reactive airway disease) and PTSD.  The RO also denied service connection for rhinitis.  In November 2012, the Veteran, through his attorney, disagreed with this rating action.  (See Veteran's attorney's November 2012 written correspondence to VA, accepted as a Notice of Disagreement (NOD) to the March 2012 rating action)).  The RO has not issued a Statement of the Case (SOC) that addresses these matters.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

By an April 2013 rating action, the RO assigned 30 and 10 percent disability ratings, respectively, to the service-connected MDD and DDD of the lumbar spine, effective from October 29, 2008.  Thus, in view of the foregoing, the issues with respect to the Veteran's initial ratings claims for the service-connected MDD and DDD of the lumbar spine have been framed as that reflected on the title page.  As the currently assigned 30 and 10 percent ratings do not represent the highest possible benefit for the Veteran's MDD and DDD of the lumbar spine, the initial rating claims remain in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

According to the Board's Veterans Appeals Control and Locator System (VACOLS), the Veteran failed to report for a hearing before a Veterans Law Judge at the Nashville, Tennessee, RO in November 2015.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. 20.704(d) (2015).

In March 2016, during the course of his appeal, the Veteran appointed Penelope E. Gronbeck, attorney at law, to represent him in the current appeal.  (See VA Form 21-22a, Appointment as Individual as Claimant's Representative, dated and signed by the Veteran and Penelope Gronbeck in March 2016).  

Regarding the claim of entitlement to TDIU, in a March 2010 statement, a VA Nurse Practitioner (NP) indicated that the Veteran's work-related disabilities were related to his mental health issues.  (See VA NP's March 2010 statement to VA)  The Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as part of the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the VA NP has intimated that the Veteran might be unemployable due to his service-connected MDD, the Board finds that an implied issue of entitlement to a TDIU has been raised by the record.  Id.

In a VA Form 9, dated in June 2013, the Veteran raised the issue of whether new and material evidence had been received to reopen a claim of service connection for hearing loss.  This issue is referred to the RO for action deemed appropriate.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted prior to further appellate review of the claims; specifically, to schedule the Veteran for VA examinations to determine the current severity of his service-connected MDD, lumbar spine and left hip disabilities, and migraine headaches.  A remand is also necessary to have the RO issue a SOC addressing the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for asthma and PTSD and entitlement to service connection for rhinitis.  Finally, a remand is necessary to have the RO adjudicate the implied claim of entitlement to TDIU.  The Board will address each reason for remand in the paragraphs below. 


i) VA examinations

The record discloses that in October 2014, the Veteran was scheduled for VA examinations at the Mountain Home, Tennessee, VA Medical Center (VAMC) to determine the current severity of his service-connected MDD, DDD of the lumbar spine, left hip bursitis and migraine headaches.  In a January 2015 Supplemental Statement of the Case (SSOC), the RO indicated that the Veteran had failed to report for the scheduled VA examinations.  (See January 2015 SSOC at page (pg.) 1).  A review of the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records reflects that there is no written notification of the examinations or notification of the consequences surrounding his failure to report for the VA examinations that were scheduled in conjunction with his initial rating claims until issuance of the January 2015 SSOC.  Thus, in view of this absence, it is the Board's opinion that he should be rescheduled for examinations by appropriate examiners in conjunction with his initial rating claims on appeal.

ii) Manlincon Issues-Issuance of SOC

As noted in the Introduction, by a March 2012 rating action, the RO declined to reopen previously denied claims for service connection for asthma (originally claimed as reactive airway disease) and PTSD.  The RO also denied service connection for rhinitis.  In a November 2012 written argument to VA, the Veteran, through his attorney, disagreed with the RO's decision with respect to these claims.  (See Veteran's attorney's November 2012 written correspondence to VA, accepted as a NOD to the March 2012 rating action).  The RO has not issued a SOC that addresses these matters.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.


iii) TDIU

Finally, as noted in the Introduction, the Board has found that there is an implied claim for TDIU.  Rice, supra.  TDIU may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with Rice, supra.

Accordingly, the case is REMANDED to the RO for the following action:

1  Updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected MDD and the impact that it has on his social and occupational functioning.  

To the extent possible the AOJ should attempt to notify the Veteran of the examination via a letter sent to his current mailing address.  A copy of the examination notification letter and any Report of Contact made with the Veteran should be associated with the Veteran's VBMS and/or Virtual VA electronic records.  

The examiner must review the Veteran's VBMS and Virtual VA electronic records and a notation to this effect must be made in the examination report.  
 
 * After eliciting a complete history of the Veteran's MDD symptomatology from the Veteran, reviewing the record and examining the Veteran, the examiner should report all findings to allow for application of VA rating criteria for this disability. In particular, the examiner should provide an opinion as to the current level of social and industrial impairment resulting from the Veteran's service-connected MDD.  The examiner should also identify and discuss any functional impairment caused by the Veteran's service-connected MDD.
 
 * The examiner should reconcile any opinion as to the severity of the Veteran's MDD symptomatology with all other clinical evidence of record, the Veteran's contentions, and March 2010 VA Nurse Practitioner's opinion that the Veteran's work-related disabilities were related to his mental health issues.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.
 
3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his service-connected DDD of the lumbar spine. 
 
 To the extent possible the AOJ should attempt to notify the Veteran of the examination via a letter sent to his current mailing address.  A copy of the examination notification letter and any Report of Contact made with the Veteran should be associated with the Veteran's VBMS and/or Virtual VA electronic records.  
 
 The examiner must review the Veteran's VBMS and Virtual VA electronic records and a notation to this effect must be made in the examination report.  
 
* The examiner should specifically identify (1) the ranges of motion of the Veteran's lumbar spine, including motion accompanied by pain, in degrees; (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (3) the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician and treatment by a physician. 
 
* The examiner should also specifically assess the severity of all lower extremity neurological symptomatology associated with the service-connected DDD of the lumbar spine.

* The examiner should comment on functional impairment related to the DDD of the lumbar spine.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's competent account of symptomatology; and, (ii) any other medical evidence deemed pertinent.
 
The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
4.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination by an appropriate clinician to assess the current nature and severity of his service-connected migraine headaches. 

To the extent possible the AOJ should attempt to notify the Veteran of the examination via a letter sent to his current mailing address.  A copy of the examination notification letter and any Report of Contact made with the Veteran should be associated with the Veteran's VBMS and/or Virtual VA electronic records.  

The examiner must review the Veteran's VBMS and Virtual VA electronic records and a notation to this effect must be made in the examination report.  

The Veteran's VBMS and Virtual VA electronic records should be reviewed by the examiner in conjunction with conducting the examination.  All necessary diagnostic testing and evaluation should be performed.  The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's migraine headaches and provide responses to the following: 

* The examiner must indicate whether the Veteran's migraine headaches are manifested by characteristic prostrating and prolonged attacks. 

* The examiner must also provide an estimate as to the frequency and length of duration of any such attacks. 

* The examiner must also provide an opinion as to whether such attacks are productive of severe economic inadaptability. 

In providing the above opinions, the examiner should take into account the fact that the Veteran is both competent and credible to report the observable symptoms of his migraine headaches even when the symptoms are not documented in his medical records.

If the examiner cannot provide any of the requested opinions, the reasons for this should be explained, e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies.

5.  Following completion of the development requested in paragraph 1, above, schedule the Veteran with a VA examination to determine the current severity of his left iliofemoral bursitis. The examiner must review the claims file in conjunction with the examination.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

To the extent possible the AOJ should attempt to notify the Veteran of the examination via a letter sent to his current mailing address.  A copy of the examination notification letter and any Report of Contact made with the Veteran should be associated with the Veteran's VBMS and Virtual VA electronic records.  The examiner must review the Veteran's VBMS and Virtual VA electronic records and a notation to this effect must be made in the examination report.  
 
After reviewing the Veteran's VBMS and Virtual VA electronic records and examining the Veteran, the examiner is asked to respond to the following:
 
* Describe all symptomatology related to the Veteran's service-connected left iliofemoral bursitis;

* Conduct all indicated tests and studies, to include left hip range of motion studies expressed in degrees and in relation to normal range of motion, and describe any pain, weakened movement, excess fatigability, and incoordination present. To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left hip on repeated use or during flare-ups.  If this is not possible, the examiner should so state;

* Indicate whether there is any flexion of the left thigh limited to 30, 20 or 10 degrees.
 
* Indicate where there is limitation of left thigh abduction lost beyond 10 degrees.
 
* Indicate whether the Veteran has ankylosis of the left hip.  If so, indicate whether the ankylosis is favorable in flexion at an angle between 20 and 40 degrees, intermediate; or unfavorable, extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated.
 
      * Indicate whether there is any flail joint of the left hip.

* Indicate whether there is any fracture of the surgical neck of the left femur with false joint.

* Indicate whether there is any malunion of the left femur with marked or moderate knee or hip disability. 

* Comment on functional impairment related to the left iliofemoral bursitis.

6.  Provide the Veteran and his attorney with a SOC on the following issues: (i) Whether new and material evidence has been received to reopen a previously denied claim for service connection for PTSD; (ii) Whether new and material evidence has been received to reopen a previously denied claim for service connection for asthma (originally claimed as reactive airway disease); and, (iii) entitlement to service connection for rhinitis.  These issues should be returned to the Board only if the Veteran perfects a timely appeal.

7.  Issue a Veterans Claims Assistance Act (VCAA) notice letter that satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The notice letter should specifically apprise the Veteran of the information necessary to substantiate a claim for TDIU and of the procedure for submitting VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and provide the Veteran a copy of this form.

8.  Thereafter, readjudicate the initial rating claims on appeal and adjudicate the claim of entitlement to TDIU. Readjudication of the initial rating claims should include consideration of whether "staged" ratings are appropriate pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate period of time to respond.  The appeal should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

